Citation Nr: 1109791	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-12 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left-knee disability, characterized as degenerative joint disease (DJD), status-post meniscal tear.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right-knee disability, characterized as status-post torn meniscus.

4.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, and a May 2004 rating decision by the VARO in Philadelphia, Pennsylvania.

On August 6, 2008, the Veteran testified at a hearing before the undersigned, sitting at the RO.  A transcript of the hearing is of record.  

The Board notes that the instant matter was previously before the Board in December 2008, at which time the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to initial disability ratings in excess of 10 percent for a right-knee disability, a left-knee disability, and degenerative joint disease of the thoracic spine.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Before January 20, 2010, the Veteran's service- connected DJD of the thoracic spine was manifested by functional losses that equate to moderate limitation of motion of the lumbar spine, with forward flexion to no worse than 70 degrees.  The disability was not manifested by severe limitation of motion of the dorsal spine, intervertebral disc syndrome, or ankylosis of the dorsal spine. 

2.  From January 20, 2010, the Veteran's service-connected DJD of the thoracic has been manifested by pain and limitation of motion with forward flexion of the thoracolumbar spine to 10 degrees, with pain; ankylosis of the thoracolumbar spine, pronounced intervertebral disc syndrome, or incapacitating episodes in association with intervertebral disc syndrome has not been shown.

3.  The Veteran's left-knee disability is manifested by subjective and objective evidence of pain resulting in a limitation of extension and an abnormal gait; objective findings of instability or subluxation or limitation of flexion to a compensable degree have not been shown.

4.  The Veteran's right-knee disability is manifested by subjective and objective evidence of pain resulting in a limitation of extension and an abnormal gait; objective findings of instability or subluxation or limitation of flexion to a compensable degree have not been shown.

5.  The Veteran also has arthritis of the right knee, with objective evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to January 20, 2010 for DJD of the thoracic spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5285-5289, 5291, 5235-5243 (2002 and 2010).

2.  The criteria for a 40 percent initial disability rating for DJD of the thoracic spine have been met as of January 20, 2010.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5235-5243 (2010).   

3.  The criteria for a disability rating in excess of 10 percent for a left-knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5010-5261 (2010).

4.  The criteria for a disability rating in excess of 10 percent for a right-knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5299-5259, 5003-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO received the Veteran's claims for service connection for disabilities of the right knee, left knee, and thoracic spine in September 2001.  Review of the claims folder shows that the veteran was informed of Quartuccio elements with regard to these claims in a letter of April 2002, prior to the initial rating decision in the matter.  

The Board notes that Court's decision in Dingess, supra, was issued four years after the Veteran's initial claim.  Thus, the April 2002 letter did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  However, by the September 2002 rating decision, the RO awarded service connection for DJD of the left knee, a right-knee disability, and DJD of the thoracic spine, and assigned each disability a 10 percent evaluation, effective August 1, 2001.  

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 491.  In this case, the Veteran's service connection claims were granted and disability ratings and effective dates were assigned in the September 2002 rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence as well as lay statements in support of his claim.  The Veteran was also afforded a hearing in connection with his appeal.  

Further, the Veteran was afforded several VA examinations in connection with his service connection claims and his appeal of the disability ratings assigned.  The VA examiners conducted thorough examinations of Veteran, to include range-of-motion testing, and considered the Veteran's subjective complaints related to his disabilities.  The Board is satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's left knee, right knee, and thoracic spine disabilities in the context of the rating criteria and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Stegall considerations

In December 2008, the Board remanded the issues concerning entitlement to increased evaluations for the service-connected knee and thoracic spine disabilities.  The Veteran was to be provided notice of the unique types of evidence he could submit to support these claims, as well as the criteria and the alternate criteria under which his disabilities could be rated.  Any evidence referred to was to be obtained and the claims subsequently readjudicated.

In March 2009, the RO sent the Veteran correspondence which clearly indentified the evidence he could present to establish his claims for increased evaluations.  Lay statements were submitted and another VA examination was performed.  On October 18, 2010, he was sent a Supplemental Statement of the Case (SSOC) that included the rating criteria, as well as the alternative rating criteria, under which his disabilities could be evaluated.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance].




II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

A.  Disability Rating - DJD of the Thoracic Spine

The Veteran asserts that his service-connected DJD of the thoracic spine has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.

In August 2002, the Veteran was afforded a general VA medical examination for compensation purposes.  The examiner noted complaints of back pain in service.  Range-of-motion testing revealed a normal range of cervical spine motion and lumbar flexion limited to 70 degrees, with complaints of pain on flexion.  There were no paraspinal muscle spasms.

Based on the August 2002 VA examination and in-service x-ray evidence of DJD of the upper two-thirds of the thoracic spine, the Veteran was awarded service connection for DJD of the thoracic spine on September 11, 2002, and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5291 (2002), effective August 1, 2001.  The Board notes that with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated DC in this case indicates that arthritis due to trauma is the service connected disorder and that the rating assigned is based on the limitation of motion of the dorsal spine under DC 5291.  

During the pendency of the Veteran's claim for a higher initial rating, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The Veteran was notified of the changes in statements of the case.  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2010).  

Generally, in a claim for an increased or higher initial rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).

Under DC 5291 a noncompensable (zero) percent evaluation was assigned for slight limitation of motion of the dorsal (thoracic) spine, a 10 percent evaluation was assigned for moderate limitation of motion, and 10 percent evaluation was assigned for severe limitation of motion.  Accordingly, the 10 percent evaluation assigned to the Veteran's service-connected DJD of the thoracic spine based on limitation of motion under hyphenated DC 5010-5291 was the highest available rating.  

The Board has also considered whether any other applicable DC in effect prior to September 23, 2002, may have entitled the Veteran to a rating greater than 10 percent for his service-connected DJD of the thoracic spine.  However, the evidence fails to contain a diagnosis of a fracture of his vertebra or show that the Veteran had ankylosis of any portion of his spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not for application.  Moreover, the evidence of record contains no suggestion that the Veteran suffered from intervertebral disc syndrome related to the service-connected thoracic spine DJD.  Therefore, the provisions of DC 5293 are not for application in the instant case.  

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59, in finding that a rating greater than 10 percent was not warranted prior to September 23, 2002.  However, where, as here, a disability has been rated at the maximum level provided by the DC under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97.

As to the amendments to the regulations pertaining to evaluation of disabilities of the spine that were made effective September 23, 2002, those amendments were specific to the criteria for rating intervertebral disc syndrome.  As there is no indication that the Veteran has at any point had intervertebral disc syndrome related to his service-connected DJD of the thoracic spine, those amendments do not affect the Veteran's case.

However, as noted above, effective September 26, 2003, the criteria for rating diseases and injuries of the spine were again amended.  The change provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the new General Rating Formula, with respect to the thoracolumbar spine, a 20 percent evaluation is assigned for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.

On examination in May 2005, the Veteran reported low-back pain, non-radiating, and denied a history of bowel or bladder dysfunction.  He reported stiffness, particularly in the morning.  The examiner noted tenderness, but no spasms.  Range-of-motion testing revealed forward flexion from zero to 70 degrees, extension from zero to 10 degrees, lateral rotation from zero to 25 degrees, and lateral flexion from zero to 30 degrees, bilaterally.  Neurological testing revealed symmetric deep tendon reflexes.  Sensory examination was unremarkable.  Motor testing was 5/5 with repetitive use, and there was no additional limitation of motion due to pain, fatigue, weakness, or incoordination.  The examiner also noted no significant history of flare-ups, specifically indicating that the Veteran had not been bedridden on account of his thoracic spine DJD in the previous 12 months.  

Based on the May 2005 examiner's findings, the Board finds that a rating greater than 10 percent is not warranted under the old or new rating criteria for disabilities of the spine.  In that regard, the Board notes that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees warrants a 10 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Further, there is no indication that the Veteran suffered from muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, so as to warrant a 20 percent evaluation under the rating criteria.  See id.  

The Veteran was again evaluated in January 2010.  At that time, the Veteran reported increased pain in the thoracic spine, with pain from L2 to the mid-scapula area.  The Veteran's pain was aggravated by bending, lifting, and rotating.  Radiating pain was denied.  Range-of-motion testing revealed that the Veteran had very little motion in the thoracic spine.  His ranges of flexion, extension, lateral rotation to the left, lateral rotation to the right, lateral flexion to the left, and lateral flexion to the right were recorded to be from zero to 10 degrees, with pain throughout his full range of motion.  Repetitive testing revealed pain, but no evidence of weakness, instability, or incoordination.  Knee and ankle reflexes were 2+ and equal.  Motor power was 5/5 in the lower extremities, to include dorsiflexion and plantar flexion.  There was no loss of sensation in the extremities.  The examiner noted that x-rays of the thoracic spine revealed extensive osteophytes in the entire spine.  The impressions were thoracic spine DDD and disseminated interosseous systemic hyperostosis (DISH) syndrome.  The examiner commented that the Veteran's condition was somewhat worse, with moderate disability.  However, he did not have any peripheral neuropathy or other secondary disabilities.

Based on the January 2010 examiner's findings, and in light of the criteria set forth in the General Rating Formula, the Board finds that the Veteran meets the criteria for a 40 percent rating from January 20, 2010, the date upon which the evidence first demonstrates that he is entitled to a higher rating.  In this regard, a 40 percent rating is warranted based on forward flexion of the thoracolumbar spine 30 degrees or less.  A higher rating is not warranted under the General Rating Formula as the evidence does not suggest that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

The Board has considered whether the Veteran may be entitled to a rating greater than 40 percent by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, but finds that he is not.  Here, the evidence fails to demonstrate exhibited weakness, instability, or incoordination.  Further, the Board finds that a rating of 40 adequately compensates the Veteran for his painful motion.  In that regard, the Board notes favorable ankylosis of the entire thoracolumbar spine warrants only a 40 percent rating.  Thus, even considering the point at which the Veteran's painful motion begins (zero degrees), he would be entitled to only a 40 percent rating.

In finding that an evaluation greater than 40 percent is not warranted for the Veteran's service-connected DJD of the thoracic spine from January 20, 2010, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 40 percent from January 20, 2010, for the Veteran's disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the level of severity and symptomatology of the Veteran's service-connected DJD of the thoracic spine are precisely described by the established criteria found in the rating schedule for that disability.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected DJD of the thoracic spine] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

B.  Disability Rating - Left-Knee Disability

The Veteran asserts that his service-connected left-knee disability has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.

The Veteran was afforded a VA examination in connection with his claim for service connection for a left-knee disability in August 2002.  The examiner noted that the Veteran had injured his left knee in 1999.  X-rays taken in August 1999 revealed DJD of the left knee, medially, as well as changes present in the patella at the insertion site of the quad tendon.  There was no evidence of fracture.  The Veteran was advised to use crutches for one week.  The Veteran experienced continuous left-knee pain and was treated with three or four injections of cortisone.  Left-knee arthroscopies were performed in 1999 and 2000, the second of which showed a meniscal tear.  Examination of the left knee showed no swelling or deformity.  The range of motion was normal, with pain.  He also had crepitation on motion.

In September 2002, the Veteran was awarded service connection for DJD of the left knee, status post meniscal tear, and assigned a 10 percent disability rating under DC 5010-5261.  The hyphenated DC in this case indicates that traumatic arthritis under DC 5010 is the service-connected disorder and that limitation of extension under DC 5261 is a residual condition.  

Pursuant to DC 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  

Here, it appears that the Veteran's service-connected left knee disability was initially rated on the basis of painful motion, as the medical evidence of record at the time of the September 2002 RO decision did not demonstrate that the Veteran experienced an objective limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) (Painful motion of a major joint or groups caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.).

The Veteran was again examined in May 2005.  He reported achy pain and stiffness in his knees, particularly in the morning or after sitting for a prolonged period of time.  It was noted that he had no significant history of flare-ups and did not wear a brace or use a cane.  The Veteran stated that he could walk two blocks at a time, with knee pain whenever he walks.  The examiner noted a stable gait.  Range-of-motion testing revealed left-knee extension to five degrees and flexion to 95 degrees.  The examiner found no instability of the knee joints, no atrophy, and no sensory deficits.  Repetitive motion testing produced no additional limitation of motion due to pain, fatigue, weakness, or incoordination.  

The Veteran submitted private medical records, dated in July 2005, from Dr. E. S., the physician who had performed his 1999 arthroscopy.  Dr. E. S. noted that the Veteran had presented with complaints of popping, sharp knee pain, of moderate severity.  The Veteran also complained of decreased range of motion, joint instability, joint pain, and joint stiffness.  Bone pain, frequent falls, joint swelling, and joint warmth were denied.  Examination of the left knee showed normal alignment, palpable crepitus, and tenderness of the medial joint.  Active range-of-motion testing revealed left-knee flexion to 90 degrees and extension to -20 degrees.  Apley's test was positive bilaterally, Fairbanks apprehension test was normal, Lachman and McMurray testing was negative, patella ballotment testing was normal, pivot shift was normal, and patellar entrapment was positive bilaterally.  X-rays of the left knee showed significant medial joint narrowing.  

The Veteran also submitted results from a private magnetic resonance imaging (MRI) conducted in January 2009.  An MRI of the left knee showed severe degenerative changes in the medial compartment with cartilaginous loss and subchondral edema.  The cruciate ligaments appeared normal in course and caliber.  The lateral meniscus demonstrated normal signal intensity morphology; the lateral compartmental cartilage appeared intact.  Severe patellofemoral degenerative changes were identified with cartilaginous loss and subchondral edema.

The Veteran was afforded another VA examination of the knees in January 2010.  The VA examiner noted that the Veteran's right- and left-knee disabilities affected his ability to perform some dressing activities of daily living.  There was no history of flare-ups reported.  It was noted that the Veteran used unloader knee braces and was wearing them at the time of examination.  The Veteran complained of increased bilateral knee pain.  Examination revealed that the Veteran walked with an ungainly side-to-side limp due to bilateral knee pain.  Range-of-motion testing revealed left-knee flexion to 90 degrees, with pain at 90 degrees, and extension to 5 degrees, with pain at 5 degrees.  Repetitive motion testing demonstrated pain, but no weakness, instability, or incoordination.  The examiner did note bone on bone crepitus on both sides and crepitations in the patellofemoral area, but indicated that those were not painful.  There was no anteroposterior instability or mediolateral instability of the left knee.  There were no signs of effusion, redness, or heat, but there was tenderness at the medial joint line of the left knee.  X-rays of the left knee revealed a significant loss of cartilage space in the medial compartment.  The lateral compartment appeared normal and the patella appeared to be bipartite.  The examiner could detect no specific signs of arthritis.  

As noted previously, the Veteran's left knee has been evaluated as 10 percent disabling, based on limitation of extension, under DC 5010-5261.  Under DC 5261, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In consideration of whether the Veteran is entitled to a rating greater than 10 percent under DC 5261, the Board notes that range-of-motion testing conducted during examination in May 2005 and January 2010 revealed extension limited to 5 degrees, with pain beginning at 5 degrees on examination in January 2010.  Although private medical evidence dated in July 2005 suggested that the Veteran's left-knee extension was limited to 20 degrees, that finding is vastly inconsistent with the findings on the three VA examinations of record.  There is no indication that the Dr. E. S. reviewed the Veteran's claims folder or considered whether the Veteran may have been experiencing a temporary flare-up on the day examined, especially in light of the findings on VA examination just two months prior.  Further, the examiner did not indicate whether the Veteran's limited extension was due to his service-connected left-knee disability, or to some other factor.  The Board therefore finds the July 2005 private examination report to be less probative than the totality of the VA examination reports in evaluating the Veteran's left-knee disability throughout the appeal period.

Accordingly, the Board finds that a rating greater than 10 percent under DC 5010-5261 is not warranted for DJD of the left knee, as the probative objective medical evidence of record fails to demonstrate that the Veteran has extension limited to at least 15 degrees, event taking into account the point at which he begins to experience pain.  See DeLuca, supra.  

The Board has also considered whether the Veteran qualifies for a separate evaluation under DC 5260, which pertains to limitation of flexion.  See VAOPGCPREC 9-2004 (VA General Counsel precedential opinion holding that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.).  

Under DC 5260, a noncompensable evaluation is assigned where flexion is limited to 60 percent; a 10 percent evaluation is assigned where flexion is limited to 45 degrees; a 20 percent evaluation is assigned where flexion is limited to 30 degrees; and a 30 percent evaluation is assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

In this regard, the Board notes that left-knee range-of-motion testing conducted during examination in August 2002 indicated a normal range of motion; on examination in May 2005, flexion was limited to 95 degrees, and on private examination in July 2005 and VA examination in January 2010, flexion was limited to 90 degrees.  As this evidence fails to demonstrate that the Veteran has flexion limited to even a noncompensable degree, the Board finds that a compensable rating under DC 5260 is not warranted.  See 38 C.F.R. § 4.71a, DC 5260; VAOPGCPREC 9-2004

The Board also notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  

Under DC 5257, a 10 percent rating is assignable for slight recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate disability; and a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  Here, there is no objective medical evidence of subluxation or lateral instability in the left knee.  Indeed, the only evidence of instability is the notation on private examination in July 2005 that the Veteran presented with knee pain and associated symptoms, to include joint instability.  However, on examination of the Veteran's left-knee, no instability was noted.  The pivot shift test was noted to be normal and it does not appear that Dr. E. S. performed varus and valgus instability testing.  Further, on VA examination in July 2010, it was noted specifically that the Veteran did not experience instability.  Accordingly, the Board finds that a separate rating under DC 5257 is not warranted as the evidence fails to demonstrate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered whether the Veteran may be entitled to higher rating for his service-connected DJD of the left knee under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2010).  

There is no evidence of ankylosis of the left knee or any impairment of the tibia or fibula to allow for application of DCs 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage in the left knee or episodes of locking or effusion.  Accordingly, the Board finds that the evidence does not support a rating under DC 5258.

The Board has considered whether the Veteran is entitled to a left-knee rating greater than 10 percent under DeLuca factors and finds that he is not.  The Veteran has reported his main symptoms to be knee pain.  He has also indicated that he experienced functional limitations of standing and walking.  As stated above, the most favorable probative evidence showed extension limited to 5 degrees on account of pain.  This represents extension limited only to a noncompensable degree.  Further, repetitive testing failed to show weakness, instability, or incoordination.  Crepitus was noted, but the examiner indicated that it was not painful.

The Board has considered the statements by the Veteran, his wife, his former employer, and a friend.  However, the Board finds that the lay evidence of record does not support a higher rating than the currently assigned 10 percent disability rating.  The Board notes that the Veteran has not been shown to warrant even a non-compensable rating under DC 5260, and has more consistently demonstrated the criteria for only a noncompensable rating under DC 5261.  The Board finds, therefore, that the Veteran's left-knee symptoms and functional limitations are adequately addressed by his 10 percent rating, as he would not otherwise be entitled to compensable ratings were it not for consideration of his pain.  See Lichtenfels, supra.  

The Board also notes that the record does not suggest any variation in symptoms, other than the range-of-motion findings on private examination in July 2005, which the Board deems less probative than the VA examination findings, so as to warrant higher ratings at any point during the period of time from August 2001.  Therefore, the Board finds that staged ratings are not warranted in this case.  See Fenderson, supra.  

In finding that an evaluation greater than 10 percent is not warranted for the Veteran's DJD of the left knee, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for either the Veteran's DJD of the left knee.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra; 38 C.F.R. § 3.321(b)(1).



C.  Disability Rating - Right-Knee Disability

The Veteran asserts that his service-connected right-knee disability has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.

The Veteran's service-connected right knee, characterized as status post torn meniscus, has been evaluated as 10 percent disabling under DC 5299-5259.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010). 

The Veteran's STRs show an injury to the right knee in service.  He was diagnosed with chondromalacia patella and a possible medial meniscal tear.  There was no evidence of right-knee surgery in service.  On examination in August 2002, the Veteran's right knee was noted to be status post meniscal tear.  

Based on the Veteran's STRs and the August 2002 VA examination report, the RO determined that Diagnostic Code 5259, which applies to "cartilage, semilunar, removal of, symptomatic," was the most appropriate DC for rating purposes.  In its September 2002 decision, the RO awarded service connection for a right-knee disability and assigned a 10 percent rating under DC 5299-5259.

The maximum schedular rating available under DC 5259 is the Veteran's current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5259. However, in rating the Veteran's service-connected right-knee disability, the Board must consider the potential application of various other provisions of the regulations governing VA benefits.  Schafrath, 1 Vet. App. at 592-93.  Here, the Veteran asserts that his service-connected right-knee disability is manifested primarily by painful motion.  

The Veteran has been afforded three VA examinations in connection with his right-knee claim.  He has also provided private medical evidence in support of his claim.  On VA examination in August 2002, range-of-motion testing for his right knee revealed normal motion.  Crepitation and pain on motion were noted, but swelling was absent.

On VA examination in May 2005, the Veteran reported pain and stiffness in his right knee.  Range-of-motion testing revealed right-knee flexion to 95 degrees and right-knee extension to 5 degrees.  Repetitive motion testing produced no additional loss of motion due to pain, fatigue, weakness, or incoordination.  Instability was not found.  

A July 2005 private examination report from Dr. E. S. showed normal right-knee alignment, palpable crepitus, and tenderness of the medical joint.  Active range-of-motion testing revealed right-knee flexion to 90 degrees and extension to -20 degrees.  Apley's test was positive, Fairbanks apprehension test was normal, Lachman and McMurray testing was negative, patella ballotment testing was normal, pivot shift was normal, and patellar entrapment was positive.  X-rays of the right knee were not taken.  

The Veteran also submitted results from a private MRI conducted in January 2009.  An MRI of the right knee showed severe degenerative changes in the medial compartment with cartilaginous loss and subchondral edema, associated with some fragmentation of the medial meniscus.  The cruciate ligaments appeared normal in course and caliber.  The lateral meniscus demonstrated normal signal intensity and morphology; the lateral compartmental cartilage appeared intact.  Moderately severe patellofemoral degenerative changes were identified with fissuring and irregularity as well as subchondral edema in the lateral facet.  An impression of severe medial compartment degenerative changes with slightly less prominent osteoarthritis in the patellofemoral compartment was recorded.  

The Veteran was afforded another VA examination of the knees in January 2010.  The Veteran complained of increased bilateral knee pain.  Examination revealed that the Veteran walked with an ungainly side-to-side limp due to bilateral knee pain.  Range-of-motion testing revealed right-knee flexion to 90 degrees, with pain at 90 degrees, and extension to 5 degrees, with pain at 5 degrees.  Repetitive motion testing demonstrated pain, but no weakness, instability, or incoordination.  Non-painful bone on bone crepitus was noted.  There was no anteroposterior instability or mediolateral instability of the right knee.  There were no signs of effusion, redness, or heat, but there was tenderness at the medial joint line of right knee.  X-rays of the right knee revealed a significant loss of cartilage space in the medial compartment.  The lateral compartment appeared normal and the patella appeared to be bipartite.  The examiner could detect no specific signs of arthritis.  An impression of DJD of the right knee was recorded.

As noted above, the Veteran's right knee disability is currently evaluated pursuant to DC 5299-5258.  In this case, however, the Board finds that the Veteran's service- connected right knee disability is now more appropriately rated pursuant to DC 5003 in conjunction with DC 5261 rather than under DC 5299-5259.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (Board must consider which DCs are most appropriate for application in the Veteran's case and provide an explanation for the conclusion); Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular DC is dependent on the facts of a particular case).  The Board finds that the Veteran's right-disability is more appropriately rated under DC 5003-5261 because the medical evidence is devoid of reference to any right-knee surgery involving cartilage removal, but does currently show right-knee arthritis and leg extension limited by pain.  (Although the January 2010 VA examiner stated that he saw no evidence of arthritis on x-ray, the MRI conducted in January 2009 clearly demonstrated right-knee osteoarthritis.)  

Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Here, the objective evidence of record shows that in May 2005 and January 2010, the Veteran's extension limited to 5 degrees, with pain beginning at 5 degrees on examination in January 2010.  As stated above, although private medical evidence dated in July 2005 suggested that the Veteran's right-knee extension was limited to 20 degrees, that finding is vastly inconsistent with the findings on the three VA examinations of record.  Given that there is no indication that the private examiner reviewed the medical evidence of record, nor did he offer an opinion as to whether the Veteran's limitation of extension was caused by his service-connected disability or some other factor, the Board finds the July 2005 private examination report to be less probative than the totality of the VA examination reports in evaluating the Veteran's right-knee disability.

Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating.  
When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Accordingly, because painful extension was observed on VA examination, the Board finds that the Veteran is entitled to a rating of 10 percent for his right-knee disability under DC 5003-5261.  See 38 C.F.R. § 4.71a, DC 5003.  

In consideration of whether the Veteran is entitled to a separate rating based on limitation of flexion, the Board notes that the evidence of record fails to demonstrate that the Veteran's flexion has been limited to more than 90 degrees, even taking in consideration pain, at any point during the appeal period.  As the objective range-of-motion testing failed to yield results that would warrant even a noncompensable rating for the right knee under DC 5260, the Board finds that a separate rating under that DC is not warranted.  See VAOPGCPREC 9-2004.

The Board has also considered whether a rating greater than 10 percent may be warranted for the Veteran's right-knee disability under any of the other diagnostic criteria related to the knees and finds that it is not.  See Schafrath, supra.  These DCs, however, are simply not applicable to the Veteran's service-connected right knee disability, as there is no evidence of ankylosis (DC 5256); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  Furthermore, there is no evidence of recurrent subluxation or lateral instability so as to support a separate rating under DC 5257 pursuant to VAOPGCPREC 23-97.  Moreover, there is no lay or medical evidence to show that the Veteran right-knee disability results in "locking," pain, and effusion into the joint to support a rating under DC 5258.  

Consideration has also been given to whether a rating in excess of 10 percent is warranted for the Veteran's service-connected right-knee disability on the basis of functional impairment and pain.  See DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board acknowledges the lay evidence of pain, to include statements by the Veteran, his wife, and former employer, and the objective evidence of painful right-knee motion.  However, as stated above, the Veteran's right-knee disability is already rated on the basis of painful motion.  Further, although the Veteran is noted to wear unloader braces and reports functional impairment in that he cannot walk long distances, put on his shoes or socks, or do yard work, the medical evidence of record fails to show that the Veteran's right-knee disability resulted in an additional loss of motion due to pain, fatigue, weakness, or incoordination.  The Board finds, therefore, that the Veteran's symptoms and functional limitations are adequately addressed by his 10 percent ratings, as he would not otherwise be entitled to compensable ratings were it not for consideration of his pain.  See Lichtenfels, supra.  

The Board also notes that the record does not suggest any variation in symptoms, other than those accounted for above, so as to warrant higher ratings at any point during the period of time from August 2001.  Therefore, the Board finds that staged ratings are not warranted in this case.  See Fenderson, supra.  

In finding that an evaluation greater than 10 percent is not warranted for the Veteran's right-knee disability, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for either the Veteran's right knee arthritis or his left knee arthritis.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

Furthermore, the above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected right-knee disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra; 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for DJD of the thoracic spine prior to January 20, 2010 is denied.

Entitlement to an initial disability of 40 percent for DJD of the thoracic spine is granted as of January 20, 2010.

Entitlement to an initial disability rating in excess of 10 percent for a left-knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right-knee disability is denied.


REMAND

In October 2003, the Veteran filed a claim for VA disability compensation, seeking service connection for a mental disorder.  In May 2004, the RO denied service connection for any mental disorder, noting that the Veteran's STRs were silent for evidence of a mental problem in service and that there was no evidence of a currently diagnosed mental disorder.  The Veteran disagreed with that decision and submitted copies of his STRs showing that he had received therapy in service from the Family Advocacy Program at the 380th Strategic Hospital at Plattsburgh Air Force Base.  Each entry indicated that the reader should "see FAP [presumably, Family Advocacy Program] file for details."  

The Veteran's wife submitted a statement in support of the Veteran's service connection claim.  She stated that the Veteran suffered from extreme mood swings, which affected his social relationships.  She further stated that when the Veteran returned from a period of temporary duty yonder in Iceland, he appeared depressed with no drive or ambition and began sleeping all the time.  The Veteran's wife also related that the Veteran became abusive towards animals, their son, and his own self.  

The Veteran also submitted records from a private physician who indicated that she had seen the Veteran in December 2004 for a psychiatric evaluation.  The private physician had rendered a diagnosis of bipolar disorder, not otherwise specified (NOS).

In May 2005, the Veteran was afforded a VA examination for mental disorders, other than posttraumatic stress disorder (PTSD) and eating disorders.  The Veteran related a history of mental and physical abuse by his parents.  He stated that although not formally diagnosed, his sister and paternal grandmother exhibited signs of bipolar disorder.  He indicated that he was physically abusive to himself as a teenager and had attempted suicide.  The Veteran stated that in 1982, he started seeing a civilian psychologist after he began sleep walking with a butcher knife and running after his wife.  The Veteran also reported being abusive to his son and taking a gun to his own head in 1991.  The VA examiner rendered an Axis I diagnosis of bipolar disorder, NOS.  The examiner noted that the Veteran had not had a distinct manic period since he was very young and opined therefore that his bipolar disorder was not related to service.  

The Veteran submitted records from a private psychologist, dated in August 2008.  The private psychologist conducted a clinical interview and mental status examination and administered the Millon Clinical Multiaxial Inventory II and the Minnesota Multiphasic Personality Inventory tests.  Based on the Veteran's reported history, mental status examination, and psychological test results, the private psychologist provided an Axis I diagnosis of dysthymic disorder and PTSD and an Axis II diagnosis of schizoid personality features and avoidant personality traits.  The private psychologist noted that the clinical interview and psychological testing indicated that the Veteran suffered from an affective disorder associated with his early childhood abuse.  He further stated that the PTSD symptoms appear to have resulted from the simulated combat experiences.  The private psychologist stated that the Veteran was clearly suffering from PTSD symptoms in service, but was never treated in service.  He also indicated that the Veteran's military experiences "overwhelmed his already strained emotional constraints, unleashing long pent-up rage and virulent self loathing."  He further opined that the Veteran's "current psychopathology emanates from his childhood but was triggered by experiences during" his military career.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2010).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); see Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

As noted in the introduction, the Veteran's claim for service connection for an acquired psychiatric disorder was previously before the Board in December 2008.  At that time, the Board remanded the matter specifically for the RO to request the Veteran's Family Advocacy Program file.  In August 2010, the RO requested the Veteran's active duty inpatient clinical records for "FAP" from the 380th Strategic Hospital.  A response was received in September 2010 indicating that the requested documents had been mailed.  The records received, however, fail to contain records from the Veteran's "FAP" file.  Rather, they show treatment for colon polyps and records related to a March 1991 colonoscopy.

The Board notes that the Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  Given those pronouncements, and the fact that significant development sought by the Board in a December 2008 remand order has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Specifically, the RO should attempt to obtain records from the 380th Strategic Hospital the Veteran's Family Advocacy Program file.  The RO should conclude its efforts to obtain the records sought only if it is determined that the records do not exist or that further efforts to obtain those records would be futile.  The evidence used to make the determination that the records do not exist or that further attempts to obtain the records would prove futile, should be included in the claims file.

Furthermore, regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has been diagnosed with PTSD.  In that connection, the Board notes that the Veteran was assigned a PTSD diagnosis during an August 2008 private psychiatric evaluation, 
although the VA examination report of record indicates that the Veteran's diagnosis was not PTSD but was instead bipolar disorder, NOS.  The Board further notes that although the Veteran has been provided with a VA examination in connection with his claim, that examinations was for mental disorders other than PTSD.  

Thus, because the record does not reflect that the Veteran has been afforded a PTSD-specific examination, the Board finds that a remand is necessary to secure a new examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressors or otherwise suffers from an acquired psychiatric disorder related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

On remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of private psychiatric treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and any reported in-service stressor and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05).

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the other psychiatric diagnoses of record (bipolar disorder, NOS), in order to properly assess the Veteran's service connection claim, in addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to any period of active military service.  

The Board also notes that the Veteran has not been provided with a VA Form 21-0781 ("Statement in Support of Claim for Service Connection for . . . PTSD").  Thus, on remand, that form should be furnished to the Veteran and he should be asked to provide specific information regarding his possible in-service stressors.  The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide as detailed information as possible regarding any claimed stressors.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ must also provide the Veteran and his representative with the language of the new regulation found at 75 Fed. Reg. 39,852.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The AOJ should again request the Veteran's service mental health records to include the Family Advocacy Program file through official channels.  All efforts to obtain these records must be fully documented for the file.  If these records cannot be located or obtained, a formal Memorandum of Unavailability, documenting all efforts to obtain these records, must be prepared for inclusion in the claims folder.

3.  The AOJ should provide the Veteran with VA Form 21-0781 ("Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder").  The Veteran should be asked to provide specific information regarding any potential in-service stressors.  

4.  After completing this development, the AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  (This should be done after action requested in paragraphs 1-3 above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  Specifically, it must be determined whether any psychiatric disorder, other than PTSD, to include, but not limited to, bipolar disorder, preexisted service.  If any disorder is determined to have preexisted service, it must be opined as to whether it is at least as likely as not that it was aggravated beyond its natural progression by service.  All opinions must be set forth in detail and explained in the context of the record.  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


